Citation Nr: 1610493	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 eligibility determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in St. Louis, Missouri.

This matter was previously before the Board in April 2014, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in September 2012.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's initial delimiting period ran from February 2, 1991 to February 2, 2001.

2.  In August 2005, the Agency of Original Jurisdiction (AOJ) granted an extension of the Veteran's delimiting date, finding it was medically infeasible for her to complete an education training program from April 25, 2000 to April 18, 2005.

3.  When the August 2005 decision was implemented, the education officer who calculated the extension erroneously determined an extension of four years, eleven months, and twenty-three days was warranted, when the actual extension should have been calculated for the period April 25, 2000 to February 2, 2001, or a period of nine months and eight days.

4.  On November 18, 2000, the Veteran made an election for the extension to begin, and the new delimiting date of November 11, 2010 was established based on the erroneous calculation.

5.  The Veteran requested a second extension prior to the newly established delimiting date.

6.  It was medically infeasible for the Veteran to complete an education training program from April 25, 2000 to November 2010.


CONCLUSION OF LAW

The criteria for an extension of nine months and eight days of the delimiting date for Chapter 30 education benefits have been met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. § 21.7050, 21.7051(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Generally, VA has duties to notify and assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, such procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present case, the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031.  See 38 C.F.R. § 21.7030 (specifically applying the provisions of 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30).

Moreover, the provisions pertaining to VA's duties to notify and assist do not apply to a claim when, as in this case, resolution of the claim is based on the interpretation of the applicable law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As discussed in more detail below, the Board finds it was medically infeasible for the Veteran to complete an education training program for the period implicated in this appeal.  As such, no further action is required to assist the Veteran in the development of her claim, and the Board will proceed with consideration of her appeal.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the reasons for prior denials.  As the facts are not in dispute, there is no additional evidence that could substantiate entitlement to extension of the delimiting date.

There has also been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In April 2014, the Board directed the AOJ to assist the Veteran with obtaining private treatment records and to schedule an examination to determine whether it was medically infeasible for the Veteran to complete training from the period from November 2005 to November 2010.  The record now includes the Veteran's private treatment records.  In so much that it could be argued the August 2015 opinion is inadequate to the extent that it did not specifically address the dates previously identified by the Board, any doubt raised by this opinion will be resolved in the Veteran's favor, as discussed in more detail below.

Analysis

Under the MGIB, veterans are generally entitled to a ten-year period of educational assistance following the date of their discharge from service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  This delimiting date marks the end of eligibility for educational assistance.  Id.  In this case, the Veteran separated from active duty on February 1, 1991.  Therefore, her initial delimiting date was February 2, 2001.

The delimiting period of eligibility for MGIB benefits may be extended if the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his or her willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  VA will not consider a veteran who is disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program, unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance, because of the short disability.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

Here, the Veteran first requested an extension of her delimiting date in January 2001.  In August 2005, the AOJ granted an extension of the delimiting date, finding the evidence established it was medically infeasible for the Veteran to complete an education training program from April 25, 2000 to April 18, 2005.  When this decision was implemented, the education officer who calculated the extension erroneously determined an extension of four years, eleven months, and twenty-three days was warranted, which extended well beyond the date of the initial delimiting date (February 2, 2001) when calculated from the date it was medically infeasible for the Veteran to complete her chosen program (April 25, 2000).  The length of the initial extension should have been calculated from April 25, 2000 to February 2, 2001, a period of nine months and eight days, since an extension can only be granted for the portion of the applicable delimiting period for which it was shown that training was medically infeasible.  See 38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).  On November 18, 2000, the Veteran made an election for the extension to begin, and the new delimiting date of November 11, 2010 was established based on the erroneous calculation.

In January 2011, the Veteran requested a second extension of her delimiting date.  The AOJ initially denied the request in March 2011.  In April 2014, the Board remanded the matter for further development.  The Board specifically asked the AOJ to obtain an opinion addressing whether it was medically infeasible for the Veteran to complete training from November 2005 to November 2010.  In August 2015, a VA examiner provided an opinion that indicated it was medically infeasible for the Veteran to complete her chosen program; however, the examiner did not address the specific dates identified in the examination request and simply referenced a November 6, 2008 psychiatric evaluation as evidence that an extension was warranted.  Based on this examination report, the AOJ issued a rating decision in November 2015 that indicated it was medically infeasible for the Veteran to complete training from November 6, 2008 to August 13, 2015.  Yet, in December 2015, the AOJ issued a supplemental statement of the case (SSOC) that indicated an extension of the delimiting date would not be granted.  

In the SSOC, the AOJ noted the erroneous calculation regarding the first extension and explained further extension was unwarranted because the Veteran was enrolled in school from January 2007 to January 2010, exhausting the remaining nine-month period of MGIB benefits.  The record shows that while she enrolled for three periods during this time; January to May 2007, May to June 2009, and January to April 2010; she withdrew from school before the drop period during each enrollment and a debt was created with the school for any advanced payments by VA; therefore, she did not use any of her remaining eligibility during this period.  

The Board finds it was medically infeasible for the Veteran to complete an education training program at any point from November 2005 to November 2010.  In May 2014, a private physician, M.P., M.D., provided an opinion that indicated an exacerbation of psychiatric symptoms prevented the Veteran from completing an education training program from November 2005 to November 2010.  As previously noted, the August 2015 VA examiner also determined it was medically infeasible for the Veteran to complete her chosen program, although the examiner failed to address the specific period identified in the examination request.  The August 2015 VA examiner, however, did not specifically identify a period other than that identified by the Board in the April 2014 remand directives.  Resolving reasonable doubt in the Veteran's favor, the Board finds the August 2015 examiner's opinion applies to the entire period identified in the Board's April 2014 remand and the corresponding examination request, which is consistent with the opinion of the Veteran's treating physician.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

It is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

Although the Veteran was informed that she was granted an extension of four years, eleven months, and twenty-three days in August 2005, the Board is bound by the provisions of 38 U.S.C.A. § 3031 and cannot grant an extension beyond the nine months and eight days that was actually warranted at that time.  That statute provides that the 10 year period will not run during the period when disability prevented the individual from pursuing a program of education and will resume on the first day after the individual recovers from the disability.  In this case the 10 year period stopped running on April 25, 2000, when she was found too disabled to pursue a program of education.  The evidence shows that she did not recover until November 2010.  At that point she had nine months and eight days of remaining eligibility.   

Therefore, she is entitled to an extension of her delimiting date of nine months and eight days, to account for the period of the initial ten-year delimiting period for which it was medically infeasible for her to complete an education training program.

To the extent that it could be argued equitable relief is warranted due to administrative error, the Board is not permitted to grant benefits based on equity, as this determination falls outside the Board's jurisdiction.  See 38 C.F.R. § 20.101; see also Taylor v. West, 11 Vet. App. 436, 440 (1998) (discussing equitable relief in the face of administrative error in the context of VA education benefits).  The Veteran is free to petition the Secretary of VA for equitable relief based on administrative error if she so chooses.  If the Secretary determines the Veteran suffered loss as a consequence of reliance upon a VA determination of eligibility or entitlement to benefits, without knowledge that it was erroneously made, the Secretary may provide equitable relief to the extent he deems necessary.  38 U.S.C.A. § 503(b).


ORDER


Entitlement to an extension of nine months and eight days of the delimiting date for Chapter 30 education benefits is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


